Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20140103488 A1) hereafter referred to as Chen  in view of Meyer et al. (US 20140015131 A1) hereafter referred to as Meyer.
In regard to claim 1 Chen teaches a semiconductor device [see Fig. 10 see paragraph 0007], comprising:
a die [either of “device dies 24 and 25”], including a plurality of die contacts [“metal posts 26 (such as copper posts) are formed as the top portions of device dies 24 and 25”] extending above a top surface of the die ; 

one or more solder bumps [“connectors 46 may include placing solder balls”] coupled directly to the integrated routing layer such that the integrated routing layer is between the die and the one or more solder bumps;
a single encapsulant [“molding material 40”] covering one or more sides of the die, and surrounding [see Fig. 10] the plurality of die contacts, the single encapsulant extending laterally to the same width [see Fig. 10] as the integrated routing layer;
at least one encapsulated peripheral component [the other of “device dies 24 and 25”] located laterally adjacent to the die, and coupled directly to [see Fig. 10] the integrated routing layer,
but does not teach that the die is a processor die and wherein the at least one encapsulated peripheral component is a passive component.
See Chen paragraph 0008, 0017 “Device dies 24 and 25 may be logic device dies including logic transistors therein.  In some exemplary embodiments, device dies 24 and 25 are dies that are designed for mobile applications”,  “Although two dies 24 and 25 are illustrated, more dies may be placed over carrier 20 and level with each other” “Package components 58 and 60 may be packages, device dies, passive devices, and/or the like” “For example, when the respective package is for a mobile application, package component 58 may be a base band die, and package components 60 are Multi-Layer Ceramic Capacitors (MLCC)” see the use of “conductive posts 28 are alternatively referred to as Through Assembly Vias (TAVs) 28” to connect lower level 42 to upper level 54 .
See Meyer Fig. 7, Fig. 6 see paragraph 0005, 0024, 0042 “plurality of semiconductor chips may include at least one passive semiconductor chip and at least one active semiconductor chip” “silicon processors, etc. Passive semiconductor chips may include, but are not limited to, surface mount devices (SMDs), integrated passive devices (IPDs), resistors, capacitors, diodes, inductors, and the like” “semiconductor device 700 may have one or more additional layers of active and/or passive chips and/or packages, such as an active flip chip package 703 and a plurality of passive chips 707”.
Thus it would be obvious to modify Chen to include that the die is a processor die and wherein the at least one encapsulated peripheral component is a passive component.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that a processor is a well known logic circuit capable of performing a lot of work and passive semiconductor chips are useful to place side by side with active semiconductor chips to make high performance circuits.
 In regard to claim 2 Chen and Meyer  as combined teaches [see combination Meyer ] wherein the at least one encapsulated peripheral component includes a capacitor.
In regard to claim 3 Chen and Meyer  as combined teaches wherein the at least one encapsulated peripheral component includes [see combination Meyer ] an inductor.
In regard to claim 5 Chen and Meyer  as combined teaches wherein the plurality of die contacts [see Chen paragraph 0010 “metal posts 26 (such as copper posts) are formed as the top portions of device dies 24 and 25”]  include a plurality of copper bumps.
In regard to claim 6 Chen and Meyer  as combined teaches wherein the at least one encapsulated peripheral component includes [see combination Meyer see Fig. 7 see the plurality of 707 “The semiconductor devices described herein may include any number of active and passive semiconductor chips” “Passive semiconductor chips may include, but are not limited to, surface mount .

Claim(s) 4  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen and Meyer  as combined and further in view of Hsu et al. (US 20180197755 A1) hereafter referred to as Hsu .
In regard to claim 4 Chen and Meyer  as combined teaches “passive semiconductor chips” but does not specifically teach wherein the at least one encapsulated peripheral component is formed within a silicon substrate.
However silicon is the best known semiconductor see Hsu paragraph 0028-0032 “Embodiment passive device dies include one or more passive devices, such as, capacitors, resistors, transformers, inductors, combinations thereof, and the like.  Generally, passive device dies may be substantially free of any active semiconductor regions, and thus, passive device dies may be free of any transistors or diodes.  Embodiment passive device dies may provide only a single, discrete passive device or multiple passive devices may be formed within a single die” “Dies 112 may include all passive device dies, all active device dies, or a combination thereof” “In some embodiments, passive devices (e.g., capacitors, resistors, fuses, and the like), may also be included at the top surface of the active device substrate or in overlying interconnect structures” “substrates of active device dies may comprise, for example, bulk silicon, doped or undoped, or an active layer of a semiconductor-on-insulator (SOI) substrate”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include “wherein the at least one encapsulated peripheral component is formed within a silicon substrate”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 7-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Meyer .
In regard to claim 7 Chen teaches a semiconductor device [see Fig. 10 see paragraph 0007], comprising: 
a die [either of “device dies 24 and 25”], including a plurality of die contacts [“metal posts 26 (such as copper posts) are formed as the top portions of device dies 24 and 25”];
an integrated routing layer [see paragraph 0012 “RDLs 42 are formed by depositing metal layers, patterning the metal layers, and fill the gaps between RDLs 42 with dielectric layers 44”] directly  deposited on the plurality of die contacts, wherein the integrated routing layer includes a routing layer width [see Fig. 10] that is wider than the die;
one or more solder bumps  [“connectors 46 may include placing solder balls”] coupled directly to the integrated routing layer such that the integrated routing layer is between the die and the one or more solder bumps;
a single encapsulant [“molding material 40”] covering one or more sides of the die, and surrounding [see Fig. 10] the plurality of die contacts, the single encapsulant extending laterally to the same width [see Fig. 10] as the integrated routing layer; and
at least one encapsulated peripheral component  [the other of “device dies 24 and 25”] located laterally adjacent to the die, and coupled directly to [see Fig. 10] the integrated routing layer.
but does not teach that the die is a processor die and wherein the at least one encapsulated peripheral component is a passive component.
See Chen paragraph 0008, 0017 “Device dies 24 and 25 may be logic device dies including logic transistors therein.  In some exemplary embodiments, device dies 24 and 25 are dies that are designed for mobile applications”,  “Although two dies 24 and 25 are illustrated, more dies may be placed over carrier 20 and level with each other” “Package components 58 and 60 may be packages, device dies, 
See Meyer Fig. 7, Fig. 6 see paragraph 0005, 0024, 0042 “plurality of semiconductor chips may include at least one passive semiconductor chip and at least one active semiconductor chip” “silicon wafer” “contacts 106 may also be covered (wholly or partially) by a metal structure, such as a copper cylinder, pillar, or other structure” “The semiconductor devices described herein may include any number of active and passive semiconductor chips.  Active semiconductor chips may include, but are not limited to, integrated circuits, such as memory, baseband chips, processors, etc. Passive semiconductor chips may include, but are not limited to, surface mount devices (SMDs), integrated passive devices (IPDs), resistors, capacitors, diodes, inductors, and the like” “semiconductor device 700 may have one or more additional layers of active and/or passive chips and/or packages, such as an active flip chip package 703 and a plurality of passive chips 707”.
Thus it would be obvious to modify Chen to include that the die is a processor die and wherein the at least one encapsulated peripheral component is a passive component.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that a processor is a well known logic circuit capable of performing a lot of work and passive semiconductor chips are useful to place side by side with active semiconductor chips to make high performance circuits.
In regard to claim 8 Chen and Meyer as combined teaches [see combination Meyer ] wherein the at least one encapsulated peripheral component includes a capacitor.
In regard to claim 9 Chen and Meyer as combined teaches  [see combination Meyer ] wherein the at least one encapsulated peripheral component includes an inductor.

In regard to claim 12 Chen and Meyer as combined teaches wherein the at least one encapsulated peripheral component includes [see combination Meyer see Fig. 7 see the plurality of 707 “The semiconductor devices described herein may include any number of active and passive semiconductor chips” “Passive semiconductor chips may include, but are not limited to, surface mount devices (SMDs), integrated passive devices (IPDs), resistors, capacitors, diodes, inductors, and the like”] multiple peripheral components of different passive component types.
In regard to claim 13 Chen and Meyer as combined teaches wherein the single encapsulant includes a planar surface [see Fig. 10] that is cop Ian ar with the plurality of die contacts.

Claim(s) 10  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen and Meyer  as combined and further in view of Hsu  .
In regard to claim 10 Chen and Meyer  as combined teaches “passive semiconductor chips” but does not specifically teach wherein the at least one encapsulated peripheral component is formed within a silicon substrate.
However silicon is the best known semiconductor see Hsu paragraph 0028-0032 “Embodiment passive device dies include one or more passive devices, such as, capacitors, resistors, transformers, inductors, combinations thereof, and the like.  Generally, passive device dies may be substantially free of any active semiconductor regions, and thus, passive device dies may be free of any transistors or diodes.  Embodiment passive device dies may provide only a single, discrete passive device or multiple passive devices may be formed within a single die” “Dies 112 may include all passive device dies, all active device dies, or a combination thereof” “In some embodiments, passive devices (e.g., capacitors, substrates of active device dies may comprise, for example, bulk silicon, doped or undoped, or an active layer of a semiconductor-on-insulator (SOI) substrate”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include “wherein the at least one encapsulated peripheral component is formed within a silicon substrate”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Meyer .
In regard to claim 14 Chen teaches a semiconductor device [see Fig. 10 see paragraph 0007], comprising: 
a die [either of “device dies 24 and 25”], including a plurality of die contacts [“metal posts 26 (such as copper posts) are formed as the top portions of device dies 24 and 25”];
an integrated routing layer [see paragraph 0012 “RDLs 42 are formed by depositing metal layers, patterning the metal layers, and fill the gaps between RDLs 42 with dielectric layers 44” “RDLs 42 may comprise a metal or a metal alloy including aluminum, copper, tungsten, and/or alloys thereof”] deposited on the plurality of die contacts without solder, wherein the integrated routing layer includes a routing layer width [see Fig. 10] that is wider than the die;
a single encapsulant [“molding material 40”] covering one or more sides of the die, and surrounding the plurality of die contacts, the single encapsulant extending laterally to the same width [see Fig. 10] as the integrated routing layer; and

but does not teach that the die is a processor die and wherein the at least one encapsulated peripheral component is a passive component.
See Chen paragraph 0008, 0017 “Device dies 24 and 25 may be logic device dies including logic transistors therein.  In some exemplary embodiments, device dies 24 and 25 are dies that are designed for mobile applications”,  “Although two dies 24 and 25 are illustrated, more dies may be placed over carrier 20 and level with each other” “Package components 58 and 60 may be packages, device dies, passive devices, and/or the like” “For example, when the respective package is for a mobile application, package component 58 may be a base band die, and package components 60 are Multi-Layer Ceramic Capacitors (MLCC)” see the use of “conductive posts 28 are alternatively referred to as Through Assembly Vias (TAVs) 28” to connect lower level 42 to upper level 54 .
See Meyer Fig. 7, Fig. 6 see paragraph 0005, 0024, 0042 “plurality of semiconductor chips may include at least one passive semiconductor chip and at least one active semiconductor chip” “silicon wafer” “contacts 106 may also be covered (wholly or partially) by a metal structure, such as a copper cylinder, pillar, or other structure” “The semiconductor devices described herein may include any number of active and passive semiconductor chips.  Active semiconductor chips may include, but are not limited to, integrated circuits, such as memory, baseband chips, processors, etc. Passive semiconductor chips may include, but are not limited to, surface mount devices (SMDs), integrated passive devices (IPDs), resistors, capacitors, diodes, inductors, and the like” “semiconductor device 700 may have one or more additional layers of active and/or passive chips and/or packages, such as an active flip chip package 703 and a plurality of passive chips 707”.
Thus it would be obvious to modify Chen to include that that the die is a processor die and wherein the at least one encapsulated peripheral component is a passive component.
Thus it would be obvious to combine the references to arrive at the claimed invention.

In regard to claim 15 Chen and Meyer as combined teaches further including one or more solder bumps  [“connectors 46 may include placing solder balls”] coupled directly to the integrated routing layer such that the integrated routing layer is between the die and the one or more solder bumps.
In regard to claim 16 Chen and Meyer as combined teaches [see combination Meyer ]wherein the at least one encapsulated peripheral component includes a capacitor.
In regard to claim 17 Chen and Meyer as combined teaches [see combination Meyer ] wherein the at least one encapsulated peripheral component includes an inductor.

Claim(s) 18  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen and Meyer  as combined and further in view of Hsu  .
In regard to claim 18 Chen and Meyer  as combined teaches “passive semiconductor chips” but does not specifically teach wherein the at least one encapsulated peripheral component is formed within a silicon substrate.
However silicon is the best known semiconductor see Hsu paragraph 0028-0032 “Embodiment passive device dies include one or more passive devices, such as, capacitors, resistors, transformers, inductors, combinations thereof, and the like.  Generally, passive device dies may be substantially free of any active semiconductor regions, and thus, passive device dies may be free of any transistors or diodes.  Embodiment passive device dies may provide only a single, discrete passive device or multiple passive devices may be formed within a single die” “Dies 112 may include all passive device dies, all active device dies, or a combination thereof” “In some embodiments, passive devices (e.g., capacitors, resistors, fuses, and the like), may also be included at the top surface of the active device substrate or in substrates of active device dies may comprise, for example, bulk silicon, doped or undoped, or an active layer of a semiconductor-on-insulator (SOI) substrate”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include “wherein the at least one encapsulated peripheral component is formed within a silicon substrate”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. 
On page 5 the Applicant argues “None of the dies 24, 25 or other disclosed options appears to be a passive die. Applicant is unable to find in Chen a processor die, and “at least one encapsulated peripheral component located laterally adjacent to the processor die, and coupled directly to the integrated routing layer, wherein the at least one encapsulated peripheral component is a passive component”.
The Examiner responds that see the cited Meyer  reference which shows this feature to be obvious.
On page 6 the Applicant argues “Hsu appears to show forming integrated passive devices (IPD) (Hsu, paragraph [00017]). Neither Hsu nor Chen contemplates placing passive devices on a common integrated routing layer with a processor. The rejection states that a motivation to combine is “to increase the complexity of the dies by adding capacitor, inductors etc., functionality to any of the dies.” This proposed motivation does not appear to be cited directly from either Chen or Hsu, and appears to come from impermissible hindsight in light of Applicant’s disclosure”.
The Examiner responds that see the cited Meyer  reference which shows this feature to be obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hyde et al. (US 20150250436 A1) teaches see paragraph 0137, 0154 “Types of logic circuits include such devices as multiplexers, registers, arithmetic logic units (ALUs), computer memory devices, etc., each type of which may be combined to form yet other types of physical devices, such as a central processing unit (CPU)--the best known of which is the microprocessor.  A modern microprocessor will often contain more than one hundred million logic gates in its many logic circuits” “some aspects of the embodiments disclosed herein, in whole or in part, can be equivalently implemented in integrated circuits, as one or more computer programs running on one or more computers (e.g., as one or more programs running on one or more computer systems), as one or more programs running on one or more processors (e.g., as one or more programs running on one or more microprocessors)” “a wireless communication link (e.g., transmitter, receiver, transmission logic, reception logic, etc.)”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818